Case 2:19-cv-10202-DDP-E Document 20 Filed 03/12/20 Page 1 of 2 Page ID #:301




  1
  2
  3
  4
  5
  6
  7
  8
  9                     UNITED STATES DISTRICT COURT
 10                    CENTRAL DISTRICT OF CALIFORNIA
 11
 12   NOMADIX, INC.,                )       CASE NO. 2:19-cv-10202-DDP-E
                                    )
 13            Plaintiff,           )
                                    )
 14        vs.                      )
                                    )       ORDER EXTENDING TIME FOR
 15   SIA MIKROTĪKLS; MICROCOM      )       MICROCOM TECHNOLOGIES,
      TECHNOLOGIES, INC.; CREATIVE )        INC. TO RESPOND TO
 16   WIRELESS, INC.; and GLOBAL IT )       COMPLAINT
      COMMUNICATIONS, INC.,         )
 17                                 )
 18            Defendants.          )
                                    )
 19                                 )
                                    )
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                       Case 2:19-cv-10202-DDP-E Document 20 Filed 03/12/20 Page 2 of 2 Page ID #:302




                                                                                         1          ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
                                                                                         2         Having reviewed the Parties’ Stipulation to Extend Time for Microcom
                                                                                         3   Technologies, Inc. to Respond to the Complaint, and finding good cause therefor, the
                                                                                         4   Court hereby grants the requested relief in the Stipulation and extends Microcom
                                                                                         5   Technologies, Inc.’s deadline to respond to the Complaint to April 13, 2020.
                                                                                         6
                                                                                         7   IT IS SO ORDERED.
                                                                                         8
                                                                                         9
                                                           Facsimile: (310) 394-4477




                                                                                        10   Dated: March 12, 2020                 By:
                                                                                                                                          Hon. Dean D. Pregerson
                                                                                        11                                                United States District Judge
                                         Los Angeles, California 90025
CISLO & THOMAS LLP




                                                                                        12
                                           12100 Wilshire Boulevard
          Attorneys at Law




                                                                                        13
                                                 SUITE 1700




                                                                                        14
                                                                                        15
                     Telephone: (310) 451-0647




                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28

                                                                                                                                      1
